EXHIBIT 10.27
Monsanto Company Recoupment Policy
(As Amended and Restated October 21, 2008)
In the event the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under the securities laws, as a result of misconduct (as determined
by the members of the Board of Directors who are considered “independent” for
purposes of the listing standards of the New York Stock Exchange) each of the
Company’s “Specified Executive Officers” shall reimburse the Company for any
incentive award made to such executive officer on the basis of having met or
exceeded specific targets for performance periods occurring in whole or in part
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement for periods beginning
after August 31, 2006. For purposes of this policy, (i) the term “incentive
awards” means awards under the Company’s Annual Incentive Plans and Long-Term
Incentive Plans, the amount of which is determined in whole or in part upon
specific performance targets relating to the financial results of the Company;
and (ii) the term “Specified Executive Officers” means the Company’s President
and Chief Executive Officer; Executive Vice President, Chief Financial Officer
and Vegetable Business CEO; Executive Vice President and Chief Technology
Officer; Executive Vice President, Strategy and Operations; Executive Vice
President, Global Commercial; Executive Vice President, Manufacturing; Senior
Vice President, Secretary and General Counsel; Vice President and Controller;
and Vice President, International Commercial. From and after September 1, 2006,
the award statement or terms and conditions of any incentive award by the
Company to a Specified Executive Officer shall include a provision incorporating
the requirements of this policy.

